Name: ECSC High Authority: DÃ ©cision No 2-62 of 8 March 1962 amending DÃ ©cision No 33-56 of 21 November 1956 on the returns to be made by undertakings in the steel industry in respect of their substandard products and seconds
 Type: Decision_ENTSCHEID
 Subject Matter: consumption;  prices;  iron, steel and other metal industries
 Date Published: 1962-03-19

 Avis juridique important|31962D0002ECSC High Authority: DÃ ©cision No 2-62 of 8 March 1962 amending DÃ ©cision No 33-56 of 21 November 1956 on the returns to be made by undertakings in the steel industry in respect of their substandard products and seconds Official Journal 020 , 19/03/1962 P. 0376 - 0378 Danish special edition: Series I Chapter 1959-1962 P. 0088 English special edition: Series I Chapter 1959-1962 P. 0094 Greek special edition: Chapter 08 Volume 1 P. 0032 DECISION No 2-62 of 8 March 1962 amending Decision No 33-56 of 21 November 1956 on the returns to be made by undertakings in the steel industry in respect of their substandard products and seconds THE HIGH AUTHORITY, Having regard to Article 47 of the Treaty; Having regard to Decision No 33-56 of 21 November 1956 on the returns to be made by undertakings in the steel industry in respect of their substandard products and seconds (Official Journal of the ECSC, 25 November 1965 ; p. 334/56); Whereas undertakings in the steel industry were required by Decision No 33-56 to make returns to the High Authority of their sales per calendar month of substandard products and seconds, and to make these returns according to the questionnaire contained in Annex II to that Decision; Whereas practical difficulties have arisen in the evaluation of the returns made according to that questionnaire and whereas it is therefore necessary to amend the Decision and the questionnaire; Whereas it should be noted that returns are required in respect of all substandard products and seconds sold below the published prices for first-quality products; DECIDES: Article 1 Article 2 of Decision No 33-56 shall be amended to read as follows: "The return shall contain the following particulars, shown separately for each of the classes of products listed in Annex I to this Decision: 1. aggregate tonnage of deliveries of substandard products and seconds (in the Community and in third countries); 2. percentage of that tonnage in relation to the total production of the corresponding first-quality products sold (in the Community and in third countries); 3. the tonnage under 1 broken down by Community countries and third countries." Article 2 Article 7 of Decision No 33-56 shall be amended to read as follows: "Substandard products and seconds within the meaning of this Decision are products of faulty workmanship, rejects and products of limited use as made, by reason of their dimensions or of defects including defects of quality, which are sold below the undertakings' published list prices for first quality products." Article 3 The Annex to this Decision shall be substituted for Annex II to Decision No 33-56. Article 4 This Decision shall be published in the Official Journal of the European Communities. It shall enter into force on 26 March 1962. This Decision was considered and adopted by the High Authority at its meeting on 8 March 1962. For the High Authority The President Piero MALVESTITI >PIC FILE= "T0050777">